Citation Nr: 9912033	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected hemorrhoids.

2.  Entitlement to service connection for bilateral athlete's 
foot.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance for a spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1982 to 
September 1985 and from February 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two March 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Those two rating decisions, in 
pertinent part: (1) granted service connection for 
hemorrhoids and assigned thereto a noncompensable (0 percent) 
initial disability evaluation, effective November 1995; (2) 
denied service connection for athlete's foot; and (3) denied 
the appellant's claim of entitlement to special monthly 
compensation by reason of his spouse's need for regular aid 
and attendance.


FINDINGS OF FACT

1.  The veteran's service connected hemorrhoids are 
manifested by some redundant anal lining; no palpable masses; 
no blood; no documented anemia; normal stool; and subjective 
complaints of pain and bleeding during bowel movements.  
Large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences, have not 
been shown.

2.  The record does not show competent objective evidence 
that chronic bilateral athlete's foot was present in service.  

3.  The first post service medical evidence referring to 
bilateral athlete's foot is dated November 1996, one year 
after the veteran's discharge from active duty service.  That 
medical evidence only refers to the veteran's complaints of 
bilateral athlete's foot and does contain a diagnosis of that 
condition.

4.  There is no medical opinion or other competent evidence 
showing a relationship between the veteran's current 
complaints of bilateral athlete's foot and his active 
military service.

5.  The veteran has not presented a plausible claim for 
service connection for bilateral athlete's foot.

6.  The veteran's spouse is not blind or nearly blind or a 
patient in a nursing home.  She is not bedridden and can 
dress, bathe, go to the bathroom, eat and walk in and out of 
the home unassisted.  She has a steady gait and can walk 
"good."  

7.  She does not require care or assistance on a regular 
basis to protect herself from hazards or dangers incident to 
her daily environment.


CONCLUSION OF LAW

1. The criteria for a compensable initial disability 
evaluation for service-connected hemorrhoids have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7336 (1998).

2.  The appellant has not presented a well-grounded claim for 
service connection for bilateral athlete's foot, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim. 38 U.S.C.A. §§ 
101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303(b) (1998).

3.  The criteria for basic eligibility to special monthly 
compensation based on the need of aid and attendance for the 
veteran's spouse have not been met. 38 U.S.C.A. §§ 1115, 1311 
(c), (d), 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 
3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from September 1982 to September 1985.  Thereafter, he served 
on active duty in the United States Coast Guard from February 
1987 to November 1995.  The RO has retrieved the veteran's 
service medical treatment reports and they appear to be 
complete.  A review of these records revealed treatment for a 
variety of conditions, including hemorrhoids and a back 
disorder.  An April 1987 treatment report noted the veteran's 
complaints of hemorrhoids.  In June 1991 the veteran 
underwent a hemorrhoidectomy.  A follow-up treatment report, 
dated July 1991, noted the veteran's complaints of continuing 
pain in the lower back following his surgery.  The report of 
a physical examination, dated March 1993, noted that the 
veteran's feet and skin were normal.  A medical history 
report completed at that time noted that the veteran had not 
previously experienced skin disease or foot trouble.  There 
are no service medical records reflecting the veteran's 
complaints of or a diagnosis of athlete's foot.  The veteran 
was discharged from the service in November 1995 due to 
intervertebral back pain.  

Post service medical treatment reports, dated August 1996 
through May 1997, were received from the VA medical center in 
Mobile, Alabama.  An August 1996 treatment report noted the 
veteran's complaints of hemorrhoids.  A November 1996 
treatment report noted, in part, the veteran's complaints of 
athlete's feet.  A December 1996 treatment report noted the 
veteran's complaints of athlete's feet and hemorrhoids.  The 
report concluded with an assessment of no acute distress.  

In January 1997, the veteran's spouse underwent a private aid 
and attendance examination by C. Graf, M.D.  The report of 
this examination noted that the veteran's spouse was not 
bedridden and that she could dress, bathe, eat, go to the 
bathroom, walk in and walk out of the home unassisted.  The 
report indicated that the veteran's spouse had a steady gait 
and could walk "good."  The report also indicated that 
veteran's spouse does experience fatigue and concluded with a 
diagnosis of multiple sclerosis.  A follow-up letter from Dr. 
Graf, dated October 1997, noted that the veteran's spouse had 
experienced a recent exacerbation of her multiple sclerosis.  
In the letter, Dr. Graf recommended medication for treatment 
of this condition.  Included with the letter was an 
examination report, dated October 1997, noting that the 
veteran's spouse could bathe, walk, dress, eat and go to the 
bathroom independently.  An added notation on the examination 
form, dated November 1997, stated that "Vet called - wife is 
on new meds - and is back at work."

An outpatient treatment report, dated May 1997, noted the 
veteran's complaints of pain and burning with bowel 
movements.  The report noted that a proctological examination 
was normal.

In October 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that his service-connected 
hemorrhoids are currently manifested by pain and bleeding 
with bowel movements and frequent soiling of undergarments.  
In discussing his claim for service connection for athlete's 
feet, the veteran testified that this condition started 
during his second period of active duty service and that he 
received treatment for this condition at that time.  He 
testified that this condition has continued to exist since 
that time and has gotten worse.  

In October 1997, a VA examination of the veteran's rectum and 
anus was conducted.  The report of this examination noted the 
veteran's complaints of pain, itching and "bleeding 
associated with defecation."  The report noted the veteran's 
narrative history of a "hemorrhoidectomy back in 1990 or 
1991 after which symptoms were much improved but slowly over 
the years the symptoms have returned to a minor degree.  Not 
anything so severe that he would want any surgical 
treatment."  The veteran also reported no soiling or fecal 
leakage and bleeding three 

to four times a week, "small amounts always."  Physical 
examination revealed:

The anus is within normal limits to 
external inspection.  A digital rectal 
examination reveals some redundant anal 
lining consistent with hemorrhoids in the 
anal canal.  No masses are palpated.  No 
blood is noted on the examining finger.  
Normal stool is present within rectum. 

The report also noted that there was no documented anemia.  
Diagnoses of: (1) rectal bleeding consistent with internal 
hemorrhoids, and (2) hypochromic microcytic red blood cell 
indices without anemia, were given.

II.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (the Court).  See Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  To comply with this requirement, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 
3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  Furthermore, as the Court has pointed 
out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Increased Initial Disability Evaluation for
Service-Connected Hemorrhoids

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).
 
In a recent opinion by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court noted, in pertinent part, that there is 
a "distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

In Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.
.
Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected hemorrhoids, rather 
than as a disagreement with the original rating award.  
However, the RO's May 1997 SOC and April 1998 supplemental 
SSOC provided the appellant with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation.  
In addition, the appellant's pleadings herein clearly 
indicate that he is aware that his appeal involves the RO's 
assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected hemorrhoids.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

The RO has evaluated the veteran's hemorrhoids as 
noncompensable (0 percent) under the rating criteria of 
Diagnostic Code 7336.  A noncompensable rating is assigned 
for hemorrhoids that are mild or moderate in degree of 
severity.  Thus, the rating schedule reflects that the nature 
of the disorder itself is such that mild or moderate 
hemorrhoids, on average, are not disabling, i.e., they are 
not likely to cause impairment in earning capacity. 38 
U.S.C.A. § 1155 (West 1991) (Disability ratings are intended 
to compensate reductions in earning capacity as a result of 
the specific disorder.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations).  Compensation, therefore, 
is reserved for those cases of hemorrhoids that are quite 
severe.  A 10 percent rating is provided for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The highest 
available rating, a 20 percent rating, may be provided for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).  

In this case, the medical evidence does not show large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  A treatment report, 
dated May 1997, indicated that the veteran had a normal 
proctological examination.  The veteran's most recent VA 
examination, dated October 1997, found "some redundant anal 
lining consistent with hemorrhoids in the anal canal."  
However, the examination report also noted that no palpable 
masses were found, no blood was found on the examining finger 
and a normal stool was present.  Although the veteran 
testified that he experienced frequent soiling of his 
undergarments, the October 1997 VA examination report noted 
that he did not experience any soiling and that no anemia had 
been documented.  Thus, the veteran's service-connected 
hemorrhoids are shown to have been properly rated as 
noncompensable.

B.  Service Connection for Bilateral Athlete's Foot

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

In this case, the appellant contends that he currently has 
bilateral athlete's foot as a result of his active duty 
service.  The determinative issues presented by the claim 
are:(1) whether the veteran had chronic bilateral athlete's 
foot during service; (2) whether he has a current disability; 
and, if so, (3) whether the current disability is 
etiologically related to the veteran's active during service.  
The Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran manifested chronic bilateral athlete's 
foot during service.  A review of the veteran's service 
medical records revealed no treatment for or complaints of 
athlete's feet during service.  Although the veteran 
testified that he first incurred this condition during his 
second period of active duty service, there is no objective 
medical evidence noting complaints of or a diagnosis of this 
condition.  The report of a physical examination, dated March 
1993, noted that the veteran's skin and feet were normal.  
The first reference to athlete's feet contained in the 
veteran's medical records is dated November 1996, one year 
after the veteran's discharge from the service.  Accordingly, 
the Board concludes that the evidence of record does not show 
athlete's feet during the veteran's active duty service.

A review of the record also fails to show any nexus between 
the veteran's current alleged bilateral athlete's foot and 
his active duty service.  The first post service medical 
evidence noting treatment for bilateral athlete's foot is 
dated November 1996, one year after the veteran's discharge 
from the service.  There is no indication in the medical 
evidence of record that this condition developed during the 
veteran's active duty service.  Moreover, the post service 
medical evidence merely notes the veteran's complaints of 
athlete's foot.  There is no formal diagnosis of this 
condition. 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and, depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board notes the contention by the accredited 
representative that VA has expanded its duty to assist the 
claimant by certain provisions in VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (M21-1) and that the case should be remanded on 
the ground that VA has extended the duty to assist to claims 
that are not well grounded.  He argues that, to the extent 
the relevant provisions in M21-1 have limited administrative 
action, those provisions are the equivalent of VA regulations 
and are applicable to this claim.  

In this regard, the Board points out that it is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA and is specifically not bound by VA manuals, circulars, or 
other administrative issues.  38 C.F.R. § 19.5 (1998).  
Moreover, the cited provisions of M21-1 have not been 
promulgated as regulations.

C.  Entitlement to Special Monthly Compensation 
for Aid and Attendance of Spouse

When a veteran has been awarded compensation for a service-
connected disability, an additional amount of compensation 
may be payable for a spouse, child, and/or dependent parent 
where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling. 38 
U.S.C.A. § 1115 (West 1991); 38 C.F.R. § 3.4(b)(2) (1998).  
At this time, the veteran is service-connected, in pertinent 
part, for intervertebral disc syndrome, low back, with spinal 
stenosis, at a 60 percent disability rating.

The law and regulations provide that for compensation 
purposes a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or helpless or blind, or so nearly helpless or blind as to 
need the regular aid and attendance of another person. 38 
C.F.R. § 3.351 (1998).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she:

(1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or

(2) is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3) establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a). 

38 C.F.R. § 3.351(c).

Pursuant to 38 C.F.R. § 3.352(a), the following criteria are 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of the claimant to feed himself (herself) through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment .  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (1998).

A person will also meet the criteria for aid and attendance 
if he is bedridden.  Bedridden is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice. 38 C.F.R. § 
3.352(a) (1998).
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a) (1998).

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to additional compensation based upon 
the need for regular aid and attendance of his spouse is well 
grounded. Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further duty to assist exists with 
respect to the claim. 

The relevant criteria that must be evaluated in assessing the 
need for regular aid and attendance are set forth in § 
3.352(a).  The veteran does not allege the presence of other 
criteria that would support entitlement included in § 3.351.  
The enumerated factors need not all be present, but at least 
one must exist to establish eligibility.  It appears from the 
recent examination and other evidence that the veteran's 
spouse does not require any appreciable assistance on a 
regular basis.  The medical evidence of record shows that the 
veteran's spouse is not blind or nearly blind or a patient in 
a nursing home.  The January 1997 aid and attendance 
examination report noted that that the veteran's spouse was 
not bedridden and that she could dress, bathe, go to the 
bathroom, eat and walk in and out of the home unassisted.  
The report also indicated that the veteran's spouse had a 
steady gait and could walk good.  Although a follow-up 
letter, dated October 1997, noted that the veteran's wife had 
experienced an exacerbation of her multiple sclerosis, the 
report of an aid and attendance examination conducted at that 
time noted that she could bathe, walk, dress, eat and go to 
the bathroom independently.  An added notation on the 
examination form, dated November 1997, stated that "Vet 
called - wife is on new meds - and is back at work."

The Board recognizes that complete helplessness is not 
required to establish entitlement; nor is permanence of the 
need for assistance required. Turco v. Brown, 9 Vet. App. 
222, 224-25 (1996); VAOPGCPREC 21-94 (O.G.C. Prec. 21-94). 
However, the record simply does not show that the veteran's 
spouse suffers from disability to the required degree for aid 
and attendance benefits to be paid to the veteran on her 
account.  She is not shown to suffer from physical or mental 
impairment which precludes her execution of basic daily life 
processes unassisted on a regular basis.

The Board concludes, in evaluating the evidence of record in 
light of the regulatory criteria for special monthly pension 
based on the need for regular aid and attendance, that the 
preponderance of the evidence is against the claim.











	(CONTINUED ON NEXT PAGE)


ORDER

An increased (compensable) initial disability rating for 
service-connected hemorrhoids is denied.

Because it is not well grounded, the veteran's claim for 
service connection for bilateral athlete's foot is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate for 
a spouse is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

